Citation Nr: 1124957	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  03-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right leg disability, other than a right knee or thigh disability, including as secondary to a service-connected right ankle disability.

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to June 1976, and had subsequent reserve service with periods of active duty for training (ACDUTRA).  

The matter of service connection for a right leg disability, other than a right knee or thigh disability, including as secondary to a service-connected right ankle disability, is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a May 2002 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional office (RO) that denied service connection for a right leg/knee disability.  After remanding the case for additional development in April 2005, July 2006, January 2008, and in September 2008, a December 2008 supplemental statement of the case (SSOC) awarded the Veteran service connection for neuropathy of the right thigh.  In October 2009, the Board found that the Veteran did not have a right leg condition other than the service-connected right thigh disorder, limited his appeal to one of service connection for a right knee disability, and denied such a claim.  The Veteran appealed that decision to the Court.  While he did not express disagreement with the Board's denial of service connection for a right knee disability, he argued that there was other pathology in the right leg that could be service-connected.  In November 2010, the Court vacated the October 2009 Board decision and remanded the matter for readjudication consistent with the discussion/instructions outlined in a November 2010 Joint Motion for Remand (Joint Motion) by the parties.  In May 2011, the Veteran's attorney submitted additional argument to the Board.  See 38 C.F.R. § 20.1304(c).

The matter of the rating assigned for the Veteran's PTSD is before the Board on appeal from a February 2007 rating decision of the Oakland, California RO that granted service connection for the disability, and assigned a 30 percent rating and a September 6, 2005 effective date.  The Veteran disagreed with the rating assigned, but not the effective date.  In an April 2009 statement of the case (SOC), he was awarded a 50 percent rating for his PTSD, also effective from September 6, 2005.  In a June 2009 VA Form 9, substantive appeal, the Veteran expressed that he was still dissatisfied with the rating assigned for his PTSD; consequently, that matter remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Oakland, California RO.  VA will notify the appellant if further action is required.


REMAND

As was noted in the Introduction, the Veteran has not contested the Board's October 2009 denial of service connection for a right knee disability.  Rather, he argues that the October 2009 Board decision committed error by failing to consider whether there is additional pathology in the right leg, other than a right thigh disorder, for which service connection could be established.  Specifically, it is argued that evidence in the record reflects that the Veteran's right leg is shorter than the left, and that under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5275, a rating may be warranted for the shortening of bones of the lower extremity.

A September 2001 private treatment record from Dr. L.V. notes a leg length discrepancy.  In an April 2002 letter, the Veteran's spouse reported she was told by a chiropractor that the Veteran's right ankle injury had resulted in his right leg being 3/4 inches shorter than his left leg.  A November 2001 VA treatment record states that "residual pain and shortening of right leg has caused [the Veteran] to walk with a limp and alter his walking mechanics," and various other treatment records have also indicated that the Veteran has an altered gait because of his right ankle injury.  However, other treatment records, including reports from various VA examinations, indicate that the Veteran does not have, or has a minimal, altered gait.  As the evidence of record is unclear as to the exact length and nature of the Veteran's right leg discrepancy, additional development in the form of another VA examination is necessary.  

If it is established that the Veteran, in fact, has a right leg length discrepancy, and that such a discrepancy is related to his service and/or service-connected right ankle disability (i.e., is service-connected), the propriety of an alternative rating under 38 C.F.R. § 4.71a, Code 5275 must be considered.   [Although the Veteran's attorney argues that a separate compensable rating may be assigned for shortening of the right lower extremity (see May 2011 written argument), the Board observes that a note to Code 5275 provides that a rating under that code, if warranted by the factual evidence, is "[n]ot to be combined with other ratings for fracture or faulty union in the same extremity."   Significantly, an alternate rating under Code 5275 in excess of 10 percent would require 2 to 2-1/2 inches shortening.]

Regarding the matter of the rating assigned for the Veteran's PTSD, such matter was handled separately at the RO, and pertinent records were not associated with the claims file at the time of the Board's October 2009 decision.  Although the RO still has not certified this matter to the Board, the record reflects that the Veteran has perfected an appeal in this matter; there is no indication in the file that he has withdrawn the appeal.  Therefore, it must be addressed by the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.  The Board notes that the Veteran was previously represented by the American Legion, but is now represented by an attorney (and the power of attorney is not limited).  A close review of the record found that the Veteran's attorney has not had an opportunity to review the record and present argument in this matter.  This is a due process violation, and the matter is being remanded to address such deficiency.  

Accordingly, the case is REMANDED for the following:

1. 	The Veteran's attorney must be afforded ample opportunity to review the record and present argument on the Veteran's behalf in the matter of the rating assigned for PTSD.

2. 	The RO should also arrange for the Veteran to be examined by an orthopedist to determine the nature and severity of his right leg length discrepancy.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed (and should specifically include precise measurements of the length of each lower extremity).  The examiner's findings should be based on a review of the record and examination of the Veteran, with specific attention given to the medical opinions already of record.  The examiner must explain the rationale for all opinions provided.

The examiner should first determine whether the Veteran has a right leg length discrepancy.  If it is found that there is no leg length discrepancy such finding must be reconciled with the above-cited evidence that suggests otherwise.  If the examiner concludes that there is a leg length discrepancy exists, the examiner is should provide responses to the following questions:

(a) What is the measurement for the length of each of the Veteran's legs?

(b) Is it at least as likely as not (a 50 percent or better probability) that the right leg length discrepancy is related to an event or injury during the Veteran's service?

(c) Is it at least as likely as not (a 50 percent or better probability) that any right leg length discrepancy was either caused or aggravated by (increased in severity due to) the Veteran's service-connected right ankle disability?  

3. 	The RO should undertake any other development suggested by the development ordered above, and then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

